Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2007/0024549 A1).
Regarding claim 1, Choi et al discloses an optical unit (Fig. 4) comprising:
a base which includes a main surface (substrate 220);
a mirror device which includes a movable mirror portion (210) and is disposed on the base (220);
a frame member (230) that is provided on the main surface so as to surround the mirror device; and
a window member (240) that is bonded to the frame member (para [0011] lines 8-9) and has a
flat plate shape (see 240),

includes a third top surface (the surface abutting 240),
wherein a height of the first wall portion(left 230) from the main surface is set to be lower than a height of the second wall portion (right 230) from the main surface (see left 230 is set to be lower than right 230),
wherein the window member is connected to at least the first top surface and the second top surface (see Fig. 4, 232 and 231 are bonded to 240) and is inclined such that a distance from the main surface increases from the first wall portion to the second wall portion (the distance increases from left 230 to right 230),
wherein the first top surface, the second top surface, and the third top surface are inclined at an angle corresponding to the inclination of the window member (see Fig. 4),
wherein a thickness of the window member (240) is thicker than a minimum value of the height of the first wall portion (left 230) from the main surface (it appears 240 is thicker than a minimum value of the height of left 230), and
wherein a length (horizontal length of left 230 and right 230) of the first top surface in a first direction from the first wall portion toward the second wall portion is longer (the horizontal length) than the minimum value (thickness, see Fig. 4 left 230 and right 230).

Regarding claim 2, the optical unit according to claim 1, wherein a length (the horizontal length of left 230) of a portion bonded to the window member (240) in the first top surface (232) in the first direction is longer than the minimum value (see left 230).

Regarding claim 4, the optical unit according to claim 1, wherein the main surface is provided with a concave portion (see 220 has two concave portions, one for mirror and the other for mirror mount that sits on 220) in which the mirror device (210) is disposed when viewed from a second direction intersecting the main surface, and wherein a corner portion of the concave portion is curved when viewed from the second direction (the corners of the inner concave portion are curved).

Regarding claim 5, the optical unit according to claim 1, wherein a portion on the side of the window member in an inner surface of the frame member and an outer surface of the window
member are provided with a fillet of a bonding material between the frame member and the window member (see para [0011]).

Regarding claim 6, the optical unit according to claim 1, wherein a length of a bottom surface (left 230 that bonded to 220) facing the main surface in the first wall portion in the first direction is longer than the minimum value (see horizontal length is longer that the height).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.
Choi et al discloses the claimed invention as set forth above except for the wherein a length of a portion bonded to the window member in the first top surface in the first direction is shorter than a length of the entirety of the first top surface in the first direction.
It would have been obvious to one having an ordinary skill in the art at the time of invention to make the length of a portion bonded to the window member in the first top surface in the first direction is shorter than a length of the entirety of the first top surface in the first direction, so that the unnecessary amount of bonding materials are used, as being motivated to minimize the complicated fabricating processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/20/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872